Citation Nr: 1714773	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision and June 2008 Decision Review Officer (DRO) decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2007 rating decision, the RO granted service connection for right knee degenerative joint disease and assigned a 10 percent disability evaluation, effective March 1, 2007.  In the June 2008 DRO decision, the RO granted service connection for left knee strain and assigned a 0 percent disability evaluation, effective March 1, 2007. 

In May 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A copy of the transcript is of record.

In August 2011, the Board remanded the appeal for development of the record and for issuance of a Statement of the Case (SOC) with respect to the evaluation of the Veteran's left knee disability.  The SOC was issued in March 2012, and the Veteran subsequently perfected his appeal.  

Subsequent to the Board's August 2011 remand, VA was notified that the Veteran had moved to Massachusetts.  Jurisdiction over his claim was transferred to the Boston, Massachusetts RO.

In a November 2014 rating decision, the RO awarded a 10 percent evaluation for the Veteran's left knee disability, effective March 1, 2007, the date of receipt of the Veteran's claim for service connection.  

In February 2017, the Veteran was afforded a hearing before the undersigned with respect to his left knee disability.  A transcript of that hearing is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his February 2017 hearing, the Veteran maintained that his left knee disability had become worse since his most recent VA examination.  His representative pointed out that the Veteran's private physician had recommended total knee replacement.  The Board notes that the Veteran was most recently afforded a VA examination of his knee disability in December 2014.  In light of the Veteran's allegation of worsening, and testimony suggesting that there may be private medical records regarding the Veteran's knees, the Board concludes that additional development of the record is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names and addresses of all health care providers from whom he has received recent treatment for his service-connected knee disabilities.  After receiving this information and any necessary releases, the RO should contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).

If, after continued efforts to obtain records identified by the Veteran, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee and left knee disabilities.  Any indicated diagnostic tests and studies should be accomplished. 

All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the knees due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report. If the Veteran does not have pain or any of the other factors, that fact should be noted as well. 

The examiner should also test the range of motion of the left and right knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The complete rationale for any conclusion reached should be provided.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




